PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


ANCIENT COIN COLLECTORS GUILD,        
               Plaintiff-Appellant,
               v.
U.S. CUSTOMS AND BORDER
PROTECTION, DEPARTMENT OF
HOMELAND SECURITY;
COMMISSIONER, U.S. CUSTOMS AND
BORDER PROTECTION; UNITED
STATES DEPARTMENT OF STATE;
ASSISTANT SECRETARY OF STATE,
Education and Cultural Affairs,
            Defendants-Appellees.        No. 11-2012

AMERICAN COMMITTEE FOR
CULTURAL POLICY; ANCIENT
COINS FOR EDUCATION, INC.;
INTERNATIONAL ASSOCIATION OF
DEALERS IN ANCIENT ART;
INTERNATIONAL ASSOCIATION OF
PROFESSIONAL NUMISMATISTS;
PROFESSIONAL NUMISMATISTS GUILD,
INC.; THE AMERICAN NUMISMATIC
ASSOCIATION,
       Amici Supporting Appellant.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
            Catherine C. Blake, District Judge.
                  (1:10-cv-00322-CCB)
2   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
                Argued: September 19, 2012

                Decided: October 22, 2012

 Before WILKINSON and THACKER, Circuit Judges, and
 Michael F. URBANSKI, United States District Judge for
  the Western District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Wilkinson wrote the
opinion, in which Judge Thacker and Judge Urbanski joined.


                        COUNSEL

ARGUED: Peter Karl Tompa, BAILEY & EHRENBERG,
PLLC, Washington, D.C., for Appellant. Samantha Lee Chai-
fetz, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees. ON BRIEF: Jason Ehren-
berg, BAILEY & EHRENBERG, PLLC, Washington, D.C.,
for Appellant. Tony West, Assistant Attorney General, Beth
S. Brinkmann, Deputy Assistant Attorney General, Mark B.
Stern, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellees. Richard B. Rogers,
RICHARD B. ROGERS PLC, Alexandria, Virginia, for
American Committee for Cultural Policy and International
Association of Dealers in Ancient Art, Amici Supporting
Appellant. Michael McCullough, MICHAEL MCCUL-
LOUGH, LLC, Brooklyn, New York, for International Asso-
ciation of Professional Numismatists, The American
Numismatic Association, and Ancient Coins for Education,
Inc., Amici Supporting Appellant. Armen R. Vartian, LAW
OFFICES OF ARMEN R. VARTIAN, Manhattan Beach,
California, for Professional Numismatists Guild, Inc., Amicus
Supporting Appellant.
     ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER         3
                           OPINION

WILKINSON, Circuit Judge:

   The Convention on Cultural Property Implementation Act
("CPIA"), 19 U.S.C. §§ 2601-2613, provides a mechanism by
which foreign countries can request that the United States
enact import restrictions on certain articles of cultural signifi-
cance to prevent their looting and illegal sale. In challenging
the seizure of coins that it attempted to import, the Ancient
Coin Collectors Guild (the "Guild") asks us to engage in a
searching review of the government’s implementation of
CPIA import restrictions on Chinese and Cypriot cultural
property.

   Accepting such an invitation, however, would draw the
judicial system too heavily and intimately into negotiations
between the Department of State and foreign countries, inject-
ing the courts into an area of law covered by statutorily con-
ferred executive discretion and congressional oversight. Such
judicial interference would be especially problematic because
Congress has already prescribed civil forfeiture as a vehicle
through which importers can challenge the seizure and deten-
tion of articles allegedly covered by CPIA restrictions. Here,
forfeiture proceedings were placed on hold pending the out-
come of this litigation, and the Guild may still pursue various
forfeiture defenses to obtain release of the articles it attempted
to import. We therefore affirm the judgment of the district
court.

                                I.

                               A.

   In the fall of 1970, the United Nations Educational, Scien-
tific, and Cultural Organization ("UNESCO") held a confer-
ence in Paris where its member states fashioned an
international system to protect articles of cultural significance
4    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
from "the dangers of theft, clandestine excavation, and illicit
export." Convention on the Means of Prohibiting and Prevent-
ing the Illicit Import, Export and Transfer of Ownership of
Cultural Property pmbl., Nov. 14, 1970, 823 U.N.T.S. 231.
The product of this conference was the Convention on the
Means of Prohibiting and Preventing the Illicit Import, Export
and Transfer of Ownership of Cultural Property (the "Con-
vention"). Id. Pursuant to Article 9 of the Convention, a "State
Party" can request that other signatories take steps to protect
the requesting state’s cultural property from theft and illicit
export, such steps to include import and/or export controls. Id.
art. 9. The Convention defines the term "cultural property" to
include an array of items "of importance for archaeology, pre-
history, history, literature, art or science." Id. art. 1.

   The U.S. Senate "unanimously gave its advice and consent
to ratification in 1972," subject to several reservations, one of
which indicated that the Convention was not self-executing.
S. Rep. 97-564, at 21 (1982). To implement the Convention
domestically, Congress passed the CPIA ten years later in
1982, and President Reagan signed it into law in 1983. Con-
vention on Cultural Property Implementation Act, Pub. L. 97-
446, tit. III, 96 Stat. 2350 (1983) (codified at 19 U.S.C.
§§ 2601-2613).

                               B.

   The CPIA allows the U.S. government to place import
restrictions on designated articles of cultural property at the
request of another Convention party. The process commences
when a Convention party submits a written request to the
United States seeking assistance in protecting its cultural
property. 19 U.S.C. § 2602(a)(1), (a)(3). Upon receipt of the
request, the President must "publish notification of the request
. . . in the Federal Register" and submit the request and sup-
porting statements to the Cultural Property Advisory Commit-
tee ("CPAC"). Id. § 2602(f).
     ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER        5
   CPAC is an eleven-member committee appointed by the
President that includes representatives of museums; "experts
in the fields of archaeology, anthropology, ethnology, or
related areas"; "experts in the international sale of archaeolog-
ical, ethnological, and other cultural property"; and represen-
tatives "of the general public." Id. § 2605(b)(1). CPAC
reviews a request for import restrictions and issues a report to
the President indicating whether such restrictions are advis-
able. Id. § 2605(f). As part of its report, CPAC must state
whether: (1) "the cultural patrimony of the State Party is in
jeopardy from the pillage of archaeological or ethnological
materials"; (2) "the State Party has taken measures consistent
with the Convention to protect its cultural patrimony"; (3)
import restrictions "would be of substantial benefit in deter-
ring a serious situation of pillage"; (4) "remedies less drastic
than" import restrictions are available; and (5) import restric-
tions are "consistent with the general interest of the interna-
tional community in the interchange of cultural property
among nations for scientific, cultural, and educational pur-
poses." Id. § 2602(a)(1).

  If, after receipt of the report, the President agrees with
CPAC that import restrictions are advisable and formally
determines that the aforementioned circumstances exist, he
may enter into an agreement, referred to as an "Article 9
agreement" or a "memorandum of understanding," with the
requesting state to apply such restrictions. Id. § 2602(a), (f).
The President must then provide to Congress the text of the
agreement and a description of the import restrictions
imposed. Id. § 2602(g). If the President disagrees with the
CPAC recommendation and takes a different action or takes
no action at all, he must submit a report to Congress indicat-
ing the reasons for his deviation from the CPAC recommen-
dation. Id.

   The scope of import restrictions enacted pursuant to the
CPIA is limited by § 2601. Most relevant here, the statute
limits import restrictions to "archaeological or ethnological
6    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
material of the State Party" and defines that term to mean any
object of archaeological or ethnological interest that "was first
discovered within, and is subject to export control by, the
State Party" requesting import restrictions. Id. § 2601(2). The
Secretary of the Treasury—who was responsible for U.S.
Customs at the time the CPIA was enacted—can promulgate
regulations that list restricted articles "by type or other appro-
priate classification," so long as "each listing made . . . shall
be sufficiently specific and precise to insure that (1) the
import restrictions . . . are applied only to the archaeological
and ethnological material covered by the agreement" and "(2)
fair notice is given to importers and other persons as to what
material is subject to such restrictions." Id. § 2604. Any arti-
cle that meets the aforementioned definition of "archaeologi-
cal or ethnological material of the State Party" may be
restricted.

   Although the statute confers CPIA functions upon the Pres-
ident and the Secretary of the Treasury, government reorgani-
zations and various delegations of authority now leave CPIA
authority in the hands of the Assistant Secretary of State for
Educational and Cultural Affairs (the "Assistant Secretary")
and U.S. Customs and Border Protection ("CBP"). E.g., Exec.
Order 12,555; 68 Fed. Reg. 10,627; 65 Fed. Reg. 53,795. The
Assistant Secretary, an officer of the U.S. Department of State
("State"), is responsible for communicating with other parties
to the Convention and for filing the necessary determinations
and reports, 65 Fed. Reg. 53,795, and CBP, a unit of the U.S.
Department of Homeland Security, is responsible for promul-
gating regulations that enact appropriate import restrictions,
Exec. Order 12,555; 68 Fed. Reg. 10,627. CBP also enforces
the restrictions at ports of entry. 19 C.F.R. § 12.104i.

   If an article is covered by CPIA import restrictions, it may
not be brought into the United States unless (1) it is accompa-
nied by formal documentation certifying that it was lawfully
exported from the country that has requested the import
restrictions, 19 U.S.C. § 2606(a); (2) there is "satisfactory evi-
     ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER         7
dence" that the article was exported from the State Party at
least ten years before it arrived in the United States and the
importer owned it for less than one year before it arrived in
the United States, id. § 2606(b)(2)(A); or (3) there is "satis-
factory evidence" that the article was exported from the State
Party before the import restrictions took effect, id.
§ 2606(b)(2)(B). Section 2606 defines "satisfactory evidence"
to include a "declaration[] under oath by the importer, or the
person for whose account the material is imported, stating
that, to the best of his knowledge," the article is eligible for
import under one of the aforementioned exemptions. Id.
§ 2606(c). If the date of export from the State Party is not
known, a statement expressing "belief" that the article meets
one of the exemptions may suffice. Id. § 2606(c)(1)(B),
(c)(2)(B).

   If, at the port of entry, CBP officers initially determine that
an article is not eligible for import into the United States, they
may seize the article. 19 U.S.C. § 2609(a). If the importer
fails to subsequently demonstrate that the article may be law-
fully imported, CBP may then refer the matter to the United
States Attorney’s Office to commence a forfeiture action. 19
U.S.C. §§ 1610, 2609. While the CPIA imposes no require-
ment that the government commence forfeiture proceedings,
the Fifth Amendment Due Process Clause does impose such
a requirement. See Degen v. United States, 517 U.S. 820, 822
(1996).

                               C.

                                1.

   In September 1998, Cyprus formally requested that the
United States impose import restrictions on "certain catego-
ries of archaeological and/or ethnological material the pillage
of which, it is alleged, jeopardizes the national cultural patri-
mony of Cyprus." 63 Fed. Reg. 49,154. The United States
Information Agency ("USIA"), at that time responsible for
8   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
taking action under the CPIA, Exec. Order 12,555, promptly
published notice of the Cypriot request in the Federal Register
and referred the matter to CPAC for review, 63 Fed. Reg.
49,154-55. The emergency provisions of the CPIA allow for
the application of import restrictions on a temporary basis
while the United States and the requesting state negotiate a
permanent agreement under the standard CPIA framework. 19
U.S.C. § 2603. Finding the situation in Cyprus to be an urgent
one, CPAC recommended that the United States apply emer-
gency import restrictions on certain archaeological and ethno-
logical articles from Cyprus. 64 Fed. Reg. 17,530. In 1999,
USIA formally determined such action was necessary, and the
U.S. Customs Service then imposed the restrictions. Id. No
coins appeared on the initial list of restricted items. Id. at
17,530-31.

   In 2002, the United States and Cyprus signed an Article 9
agreement under the standard, non-emergency provisions of
the CPIA. 67 Fed. Reg. 47,447. This agreement was amended
in 2006, 71 Fed. Reg. 51,724-25, and extended via diplomatic
note in 2007, 72 Fed. Reg. 38,470-71. The Assistant Secretary
published notice of the proposed extension in the Federal
Register, 71 Fed. Reg. 71,015-16, and she "review[ed] the
findings and recommendations" of CPAC in concluding that
the amendment and extension were necessary. 72 Fed. Reg.
38,471. Following the 2007 extension, CBP promulgated an
amended list of articles subject to import restrictions. Id. at
38,471-73. This list did include certain "Coins of Cypriot
Types," and restrictions on these coins took effect shortly
after the list was published in the Federal Register. Id. at
38,473.

                              2.

  In May 2004, China formally requested that the United
States impose import restrictions on a number of categories of
"Chinese archaeological material from the Paleolithic to the
Qing Dynasty." 69 Fed. Reg. 53,970. The Assistant Secretary
     ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER        9
promptly published notice of the request in the Federal Regis-
ter, id., and referred the request to CPAC for review. CPAC
recommended imposing import restrictions. Upon receipt of
the CPAC report, the Assistant Secretary formally determined
that import restrictions were justified under the CPIA, and in
January 2009, the United States and China entered into an
Article 9 agreement to restrict import of the cultural property
under consideration. 74 Fed. Reg. 2,839. Several days after
the agreement was concluded, CBP promulgated a list of arti-
cles subject to CPIA restrictions, including certain coins of
Chinese types. Id. at 2,842. Restrictions on these coins took
effect shortly after the list was published in the Federal Regis-
ter. Id. at 2,839.

                               D.

  In April 2009, after the aforementioned import restrictions
had taken effect, the Guild purchased twenty-three ancient
Chinese and Cypriot coins from a numismatic dealer in Lon-
don. According to documentation provided by the dealer,
"each coin was minted in Cyprus or China"; "each coin had
no recorded provenance"; and for each coin, the "find spot"
was "unknown." Ancient Coin Collectors Guild ("ACCG") v.
U.S. Customs & Border Protection, 801 F. Supp. 2d 383, 394
(D. Md. 2011) (internal quotation marks omitted).

   On April 15, 2009, the Guild attempted to bring the coins
into the United States via air cargo. CBP detained the coins
for alleged violations of the CPIA and associated regulations
and indicated that the coins would be released if the Guild
provided evidence that each was either (1) lawfully exported
from its respective state while CPIA restrictions were in
effect; (2) exported from its respective state more than ten
years before it arrived in the United States; or (3) exported
from its respective state before CPIA restrictions went into
effect. However, (and perhaps in an effort to establish a test
case), the Guild declined to provide CBP with the necessary
documentation.
10   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
   After waiting several months for the government to insti-
tute forfeiture proceedings, the Guild brought this action
against, inter alia, U.S. Customs and Border Protection and
the U.S. Department of State, alleging that the actions of both
agencies were ultra vires, in violation of the Administrative
Procedure Act, and in violation of the First and Fifth Amend-
ments to the United States Constitution. Following a hearing,
the district court granted in full the government’s motion to
dismiss.

   The court dismissed the APA claims against State, holding
that State was not an "agency" for purposes of the APA
because, in making the challenged decisions that established
the relevant import restrictions, it was acting as the Presi-
dent’s delegee and exercising power expressly granted to the
President by statute. The court also dismissed the APA claims
against CBP, holding that CBP merely complied with valid
regulations promulgated at the behest of State.

   As to the ultra vires claims, the court held that neither State
nor CBP exceeded its authority under the CPIA or any other
relevant statute. The constitutional claims were also held to be
without merit: the government’s delay in instituting forfeiture
proceedings did not constitute a violation of due process, and
"even assuming without deciding that the inscriptions on
ancient coins constitute expression [under the First Amend-
ment], the import restrictions satisfy the requirements of
United States v. O’Brien, 391 U.S. 367 (1968)." ACCG, 801
F. Supp. 2d at 411. This appeal followed.

                               II.

   The Guild asks this court to engage in a searching review
of the State Department’s conclusions that (1) import restric-
tions on coins were requested by China and Cyprus, (2) the
restricted articles were part of each state’s respective cultural
patrimony, and (3) the restrictions were necessary to protect
each state’s respective cultural patrimony. As outlined above,
    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER      11
Congress set out an elaborate statutory scheme for promulgat-
ing import restrictions on culturally sensitive items and gave
the Executive Branch broad discretion in negotiating Article
9 agreements with foreign states. See 19 U.S.C. § 2602(a).
Congress itself retained oversight of the CPIA process, id.
§ 2602(g), and placed significant responsibility in the hands
of CPAC, a body composed of experts in the fields of archae-
ology and ethnology, id. § 2605. Congress also provided for-
feiture procedures through which importers could challenge
any seizures made pursuant to the CPIA. Id. § 2609.

   The conclusions to be drawn from the entirety of this statu-
tory scheme are clear. The federal judiciary has not been gen-
erally empowered to second-guess the Executive Branch in its
negotiations with other nations over matters of great impor-
tance to their cultural heritage, to overrule CPAC in its con-
clusion that import restrictions on coins were necessary to
protect the cultural patrimonies of Cyprus and China, or to
challenge Congress in its decision to channel CPIA disputes
through forfeiture proceedings. Mindful of the deference
owed the political branches under the statute, we consider the
Guild’s arguments.

                              A.

   The Guild contends that the State Department acted ultra
vires when it imposed import restrictions on certain Cypriot
and Chinese coins. Our review under the ultra vires standard
is necessarily narrow. We may not dictate how government
goes about its business but only whether a public entity "has
acted within the bounds of its authority or overstepped them."
Catholic Health Initiatives v. Sebelius, 617 F.3d 490, 497
(D.C. Cir. 2010) (Brown, J., concurring in the judgment).
Government action is ultra vires if the agency or other gov-
ernment entity "is not doing the business which the sovereign
has empowered him to do or he is doing it in a way which the
sovereign has forbidden." Larson v. Domestic & Foreign
Commerce Corp., 337 U.S. 682, 689 (1949); see also U.S.
12   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
Dep’t of Interior v. 16.03 Acres of Land, 26 F.3d 349, 355 (2d
Cir. 1994).

   The statute, as noted, involves a sensitive area of foreign
affairs where Congress itself has delegated the Executive
Branch significant discretion. Given that approach, a search-
ing substantive review of the State Department’s diplomatic
negotiations or CPAC’s application of its archaeological
expertise would be singularly inappropriate in this forum.
And the record itself leaves no room for an ultra vires chal-
lenge on any other basis.

   As the district court noted, there is no question that the
State Department complied with CPIA procedures when it
placed import restrictions on Chinese coins:

     •   In May 2004, China formally requested that the
         United States impose import restrictions on cer-
         tain categories of cultural property. 69 Fed. Reg.
         53,970.

     •   The Assistant Secretary promptly published
         notice of the request in the Federal Register, id.,
         and published a public summary of the request on
         the State Department’s website.

     •   The Assistant Secretary referred the Chinese
         request to CPAC, and CPAC issued a report rec-
         ommending import restrictions on certain catego-
         ries of Chinese cultural property. ACCG, 801 F.
         Supp. 2d at 393.

     •   Based on CPAC’s report, the Assistant Secretary
         determined that: (1) "the cultural patrimony of
         China is in jeopardy from the pillage of irreplace-
         able archaeological materials representing
         China’s cultural heritage"; (2) "the Chinese gov-
         ernment has taken measures consistent with the
     ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER         13
        Convention to protect its cultural patrimony"; (3)
        "import restrictions imposed by the United States
        would be of substantial benefit in deterring a seri-
        ous situation of pillage and remedies less drastic
        are not available"; and (4) "the application of
        import restrictions . . . is consistent with the gen-
        eral interests of the international community in
        the interchange of cultural property among
        nations for scientific, cultural, and educational
        purposes." 74 Fed. Reg. 2,839.

    •   The Assistant Secretary followed CPAC’s recom-
        mendation, and the United States concluded an
        Article 9 agreement with China in January 2009.
        Id.

    •   The Assistant Secretary reported to Congress the
        text of the agreement and a description of the
        import restrictions to be imposed under it.

    •   CBP published in the Federal Register a list of
        items subject to CPIA import restrictions, includ-
        ing coins of certain Chinese types. Id. at 2,839-
        43.

Before CBP enforced any import restrictions on Chinese
coins, each of the CPIA’s requirements was satisfied with
respect to those coins. The district court similarly found that
the State Department complied with the statutory require-
ments in placing import restrictions on Cypriot coins.

                               B.

   Notwithstanding the above, the Guild argues that the State
Department and CBP ran off the rails by enacting import
restrictions on Chinese coins without following the proce-
dures required by the CPIA. The Guild alleges two distinct
violations of the statute. First, the Guild argues that the State
14   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
Department imposed restrictions on Chinese coins even
though China did not mention coins in its May 2004 request.
In making this argument, however, the Guild seeks to add a
provision to the statute that is simply not there, namely a
requirement that a request under Article 9 include "a detailed
accounting of every item eventually covered by an Article 9
agreement." ACCG, 801 F. Supp. 2d at 410.

   The CPIA requires that a State Party (here China) formally
request assistance from the United States in protecting its cul-
tural patrimony, 19 U.S.C § 2602(a)(1), (a)(3), but the request
need not include a comprehensive list of all the items that
might later be found appropriate for inclusion in a negotiated
Article 9 agreement. Were the federal judiciary to require a
State Party to include such a list, we would be placing bur-
dens that Congress nowhere mentioned upon China, Cyprus,
and every other foreign country that sought this country’s
assistance in protecting its own cultural heritage. We would
be drawn into preliminary negotiations between the State
Department and foreign countries in a far more detailed man-
ner than the CPIA contemplated. This is the very intervention
into sensitive diplomatic matters that we have earlier empha-
sized is not permissible, and we decline to require from China
more than the statute itself does.

   Second, the Guild contends that the State Department’s
notice in the Federal Register was defective because it did not
mention that China requested restrictions on coins. Once
again, the Guild effectively seeks to have us impose a require-
ment that does not appear in the CPIA, this time that the State
Department "publish verbatim the list of items requested to be
restricted." ACCG, 801 F. Supp. 2d at 410.

   The statute merely requires that the State Department pub-
lish "notification of the request" in the Federal Register, 19
U.S.C. § 2602(f)(1), not an exhaustive description of its
terms. To scrutinize the adequacy of the State Department’s
publication and require a verbatim publication of a foreign
    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER       15
request would involve the judiciary in the very early stages of
the CPIA process and place upon the State Department a bur-
den that Congress did not intend. Requiring the Department
of State to reveal every detail of a request made by a foreign
government through confidential diplomatic channels runs
afoul of the admonition that such revelations may "compro-
mise the Government’s negotiating objectives or bargaining
positions on the negotiations of any agreement authorized by
[the CPIA]." 19 U.S.C. § 2605(h). Because Congress required
that the Department of State simply publish "notification of
the request" by a State Party, we decline to accept the Guild’s
suggestion that we require more from State Department’s
notice in the Federal Register.

   In sum, each of the Guild’s arguments with respect to
State’s procedural compliance would have us add encum-
brances to the CPIA, ultimately placing additional burdens on
foreign governments and State Department officials negotiat-
ing Article 9 agreements with those governments. It is true
that at the conclusion of negotiations and upon the reaching
of an Article 9 agreement with the foreign government in
question, CBP must publish a list of import restrictions by
type in the Federal Register. Id. § 2604. CBP complied with
that requirement here. 74 Fed. Reg. 2,839-2,842. But the
detail required by the statute at the conclusion of the process
is altogether different from the level of detail required before
negotiations between our country and another nation have
even so much as begun.

   Congress sought to strike a balance here between the need
for notice and transparency on the one hand, and the need for
confidentiality in sensitive matters of diplomacy on the other.
Likewise in balance is the aim of having the CPIA process
move forward with some modicum of efficiency while still
providing both proper notice of the restrictions and procedural
recourse for those who are subject to them. It is clear that
deviation from the provisions of the statute runs every risk of
throwing this balance out of kilter in an area where traditional
16   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
competencies and constitutional allocations of authority have
counseled reluctance on the part of the judiciary to intervene.
The Guild asks us to do just that, and we decline its invitation.

                               C.

   Section 2601 narrows the universe of articles that may be
subjected to import restrictions under the CPIA. Only an
object of archaeological or ethnological interest "which was
first discovered within, and is subject to export control by" the
requesting state may be restricted. 19 U.S.C. § 2601(2). The
Guild alleges that State and CBP acted ultra vires by placing
import restrictions on all coins of certain types without dem-
onstrating that all coins of those types were "first discovered
within" China or Cyprus. Guild Br. at 21-22. According to the
Guild, the government and the district court effectively read
the "first discovered" requirement out of the statute. Id. at 24.

   We are not persuaded. As an initial matter, the CPIA is
clear that defendants may designate items by "type or other
appropriate classification" when establishing import restric-
tions. 19 U.S.C. § 2604. State and CBP are under no obliga-
tion to list restricted items with more specificity than the
statute commands, and they are certainly not required to
impose restrictions on a coin-by-coin basis. Such a require-
ment would make the statutory scheme utterly unworkable in
practice.

   Here, CBP published detailed lists of restricted types from
both China and Cyprus. The requests categorize the restricted
articles by material (e.g., "Bronze," "Iron"), then by category
(e.g., "Coins," "Sculpture"), then by time period, and finally
by specific "type." E.g., 74 Fed. Reg. 2,842; 72 Fed. Reg.
38,473. One Cypriot coin type, for example, was described as
follows: "III. Metal, D. Coins of Cypriot Types, 3. Provincial
and local issues of the Roman period from c. 30 B.C. to 235
A.D. Often these have a bust or head on one side and the
image of a temple (the temple of Aphrodite at Palaipaphos) or
    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER       17
statue (statue of Zeus Salaminios) on the other." 72 Fed. Reg.
38,472-73.

   CPAC and the Assistant Secretary did consider where the
restricted types may generally be found as part of the review
of the Chinese and Cypriot requests. CBP listed the articles in
question in the Federal Register by "type" –- but only after
State and CPAC had determined that each type was part of the
respective cultural patrimonies of China and Cyprus. 74 Fed.
Reg. 2,839-42 (Chinese coins); 72 Fed. Reg. 38,470-73 (Cyp-
riot coins). Among the members of CPAC are three "experts
in the fields of archaeology, anthropology, ethnology, or
related areas" and three "experts in the international sale of
archaeological, ethnological, and other cultural property." 19
U.S.C. § 2605(b)(1). Plaintiffs have given us no reason to
question CPAC’s conclusion, as adopted by State, as to where
the types of cultural property at issue were discovered. To the
contrary, it was hardly illogical for CPAC to conclude that,
absent evidence suggesting otherwise, Chinese and Cypriot
coins were first discovered in those two countries and form
part of each nation’s cultural heritage.

   As the district court noted, "the CPIA anticipates that there
may be some archaeological objects without precisely docu-
mented provenance and export records." ACCG, 801 F. Supp.
2d at 408. In those cases, the statute expressly provides that
CBP may seize the articles at the border: "If the [importer] of
any designated archaeological or ethnological material is
unable to present to the customs officer" the required docu-
mentation, the "officer concerned shall refuse to release the
material from customs custody . . . until such documentation
or evidence is filed with such officer." 19 U.S.C. § 2606(b).
In short, CBP need not demonstrate that the articles are
restricted; rather, the statute "expressly places the burden on
importers to prove that they are importable." ACCG, 801 F.
Supp. 2d at 408.

  This conclusion is borne out by § 2606, which states that
once archaeological or ethnological material has been desig-
18   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
nated by "type" and included in the list of restricted articles,
it may not be imported into the United States without specific
documentation showing that it is eligible for import. 19
U.S.C. § 2606. Such documentation must show that the article
in question was either (1) lawfully exported from its respec-
tive state while CPIA restrictions were in effect; (2) exported
from its respective state more than ten years before it arrived
in the United States; or (3) exported from its respective state
before CPIA restrictions went into effect. Id. In other words,
the importer need not document every movement of its arti-
cles since ancient times. It need demonstrate only that the arti-
cles left the country that has requested import restrictions
before those restrictions went into effect or more than ten
years before the date of import.

   Here, CBP has listed the Chinese and Cypriot coins by
type, in accordance with 19 U.S.C. § 2604, and CBP has
detained them, in accordance with 19 U.S.C. § 2606. The
detention was lawful as an initial matter, and the Guild had an
opportunity at the time of detention to present evidence that
the coins were subject to one of the CPIA exemptions. See id.
As explained above, the Guild need not have documented
every movement of its coins since ancient times. To comply
with § 2606, the Guild need demonstrate only that the Cypriot
coins left Cyprus prior to 2007 and that the Chinese coins left
China prior to 2009. See id. It never so much as attempted to
do so.

                              III.

   We now turn to the Guild’s claims under the Administra-
tive Procedure Act. The Guild alleges that State violated the
APA by, inter alia, making decisions influenced by "bias
and/or prejudgment and/or ex parte contact." Am. Compl. ¶
135; see also ACCG, 801 F. Supp. 2d at 401. It also alleges
that CBP violated the APA by promulgating import restric-
tions on Cypriot and Chinese coins and by seizing those coins
despite the fact that they were not covered by the CPIA. Am.
    ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER       19
Compl. ¶ 102, 117; see also ACCG, 801 F. Supp. 2d at 413-
14.

   The district court held that the APA did not apply to State’s
actions because State was acting at the behest of the President
and was therefore not an "agency" for APA purposes. ACCG,
801 F. Supp. 2d at 403-04. On appeal, the government argues
that even if State were an "agency," the APA’s provisions
would still not apply to it because agency action on behalf of
the President in foreign affairs is covered by the exemption
for actions "committed to agency discretion by law." 5 U.S.C.
§ 701(a)(2); Chi. & S. Air Lines v. Waterman S.S. Corp., 333
U.S. 103, 111-12 (1948); see also Jensen v. Nat’l Marine
Fisheries Serv., 512 F.2d 1189, 1191 (9th Cir. 1975).

   We have emphasized throughout the restricted scope of
judicial review when it comes to the statutory discretion Con-
gress has conferred upon the Executive Branch in carrying out
the international obligations of the United States under the
Convention. These cautions are nowhere more pertinent than
where this nation’s protection and recognition of another’s
cultural patrimony is involved. Congress recognized that the
CPIA "is important to our foreign relations, including our
international cultural relations," and it enacted the statute to
ensure that the United States did not become an illegal market
for foreign cultural property, a development that would have
"severely strain[ed] our relations with the countries of origin,
which often include close allies." S. Rep. 97-564, at 23
(1982).

   The standard for review under the APA is a familiar one:
a reviewing court shall "hold unlawful and set aside agency
action, findings, and conclusions found to be arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accordance
with the law." 5 U.S.C. § 706. Under the APA, the scope of
our review is narrow, and we may not "substitute [our own]
judgment for that of the agency." Motor Vehicle Mfrs. Ass’n
v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
20   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
Even were we to assume that State was fully subject to the
APA, none of its actions were remotely arbitrary or capri-
cious.

   Here, Congress laid out specific procedures for State to fol-
low in concluding Article 9 agreements and imposing import
restrictions on covered articles. As discussed above, the
Department of State fulfilled each of those statutory require-
ments and, in doing so, put the Guild on notice that import
restrictions were in effect. For the reasons set forth at length
in the previous section, the governmental actions challenged
herein did not run afoul of any APA standard or otherwise
transgress enacted law.

   We also agree with the district court that CBP did not vio-
late the APA because it merely promulgated regulations at the
behest of State and in full compliance with the CPIA. See
ACCG, 801 F. Supp. 2d at 413-14. When CBP received
instructions from State to promulgate the regulations, it was
entirely reasonable for CBP to follow those instructions,
given its statutory obligation to do so. 19 U.S.C. § 2612 (indi-
cating that CBP "shall prescribe such rules and regulations as
are necessary and appropriate to carry out the provisions of
[the CPIA]" (emphasis added)).

   Congress did not provide comprehensive instruction on
how to convert the terms of an Article 9 agreement into CBP
regulations. If Congress is dissatisfied with the method of
conversion, or for that matter with any aspect of the CPIA
process, it has only to amend the law. For though Congress
channeled plaintiffs’ particularized challenges toward forfei-
ture proceedings, it retained significant oversight authority of
its own to ensure that State and CBP are complying with the
statute. See id. § 2602(g) (requiring the President to "submit
a report to Congress" describing any actions taken under the
CPIA and any deviations from CPAC’s recommendations). If
Congress disapproves of State’s decisions, corrective mecha-
nisms are available: Congress can hold hearings on State’s
      ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER                   21
actions, request documents from State, or reassess appropria-
tions to the responsible parties. But reformation of the statute
does not lie with this proceeding.*

                                    IV.

   It may fairly be acknowledged that the Guild and its sup-
porting amici are not without a point. Coins are portable
objects. They are minted in the main to be circulated.
Although rare specimens may remain largely in the hands of
collectors, restrictions on "the antiquities market" risk the
impairment of "a medium of cultural exchange and educa-
tion." See Br. for Am. Comm. for Cultural Policy & Int’l
Ass’n of Dealers in Ancient Art as Amici Curiae at 1.

   But that is not the whole story. The often worn and mysteri-
ous beauty of ancient coins renders them invaluable cultural
artifacts, helpful not only in dating archaeological finds but in
revealing how distant civilizations once conducted their civic
and commercial life. Whether coins (or sculptures or pottery)
should be exempted from coverage as cultural property pre-
sents a lively policy debate, but the tension is resolved for us
through the medium of law. The definition of covered proper-
ties is general in character, see 19 U.S.C. § 2601(2) (defining

   *The Guild also argues that the restrictions herein challenged violate the
First Amendment. We find this claim to be without merit for the reasons
set forth by the district court. See ACCG, 801 F. Supp. 2d at 411-12. As
that court noted, "the imposition of import restrictions is within the consti-
tutional power of the Government"; the restrictions "further an important
or substantial governmental interest, namely combating the pillage of
archaeological or ethnological materials where that pillage, and the result-
ing illegal trade, threatens the cultural patrimony of other countries"; "the
government’s interest in combating the pillage of archaeological materials
is unrelated to the suppression of free expression"; and the statute’s excep-
tions and exemptions reveal a narrowly tailored law where any "incidental
restriction on alleged First Amendment freedoms is no greater than is
essential to the furtherance of the government’s interest in combating the
pillage of protected materials." Id.
22   ANCIENT COIN COLLECTORS v. U.S. CUSTOMS AND BORDER
"archaeological or ethnological material of the State Party"),
and it is not within our province to denote discrete exceptions.

   We emphasize that our decision does not leave the Guild
without a remedy. At oral argument and in its brief, the gov-
ernment represented that it will bring a forfeiture action under
the statutory scheme once this litigation has concluded, Gov’t
Br. at 43. There, it hardly need be said, the basics of due pro-
cess require that the Guild be given a chance to contest the
government’s detention of its property.

   In a timely forfeiture proceeding, the Guild can press a par-
ticularized challenge to the government’s assertion that the
twenty-three coins are covered by import restrictions. Under
the CPIA, the government bears the initial burden in forfeiture
of establishing that the coins have been "listed in accordance
with section 2604," 19 U.S.C. § 2610, which is to say that
they have been listed "by type or other appropriate classifica-
tion" in a manner that gives "fair notice . . . to importers," id.
§ 2604. If the government meets its burden, the Guild must
then demonstrate that its coins are not subject to forfeiture in
order to prevail. See id. § 1615.

   We obviously express no view on how the forfeiture pro-
cess will unfold. We simply conclude that this suit seeks to
have the judiciary assume a role that the statute does not
intend for us to assume. We have reviewed the Guild’s vari-
ous claims and find them to be without merit. The district
court faithfully interpreted the CPIA, and its judgment is
affirmed.

                                                    AFFIRMED